A proper judgment has been brought forward in a supplemental transcript. Hence the appeal is reinstated.
The record is before us without bills of exception or statement of facts. There appears in the supplemental transcript an affidavit filed in the trial court setting up the inability of *Page 348 
appellant to pay for a statement of facts, and requesting that the court order one prepared for him. There is nothing to show that said affidavit was called to the attention of the trial judge. It follows that a reversal of the judgment on the ground that appellant has been deprived of a statement of facts would not be warranted. Fuller v. State, 264 S.W. 953; Beddingfield v. State, 93 S.W.2d 738.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.